 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          GEORGE R. AYDELOTTE,                             CASE NO. 14-307 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          TOWN OF SKYKOMISH, et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          The Court is in receipt of Plaintiff’s Amended Complaint (Dkt. No. 71). Because

19   Plaintiff’s Motion for Joinder to Add Additional Party Mike Descheemaeker remains pending,

20   the time for amending the complaint as a matter of course has long passed, Plaintiff has not

21   requested leave from the Court for the filing, and there is nothing to suggest the Amended

22   Complaint is stipulated, the Court will strike the filing; Plaintiff may refile an Amended

23   Complaint in accordance with Federal Rule of Civil Procedure 15.

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed June 26, 2019.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Rhonda Miller
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
